DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of species 1b and 2a, corresponding to claims  in the reply filed on 1/6/22 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior neither teaches nor suggests a semiconductor memory device comprising the substrate comprises a plurality of high voltage regions and a plurality of low voltage regions which are alternately disposed in a second direction crossing a first direction, each of the plurality of page buffers comprises a sensing unit and a bit line select transistor coupled between the sensing unit and one of the plurality of pads, and the bit line select transistors of the plurality of page buffers are disposed in the plurality of high voltage regions, and the plurality of pads are distributed and disposed in a plurality of pad regions which correspond to the plurality of high voltage regions and are spaced apart from each other in the second direction.
With respect to claim 9, the prior neither teaches nor suggests a semiconductor memory device comprising a peripheral wafer comprising a plurality of page buffers and a plurality of first pads coupled to the respective page buffers, and having one surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/25/2022